Citation Nr: 1505568	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for mild patellar laxity of the left knee, status post surgery.

2.  Entitlement to a rating in excess of 10 percent for mild patellar laxity of the right knee.

3.  Entitlement to service connection for a low back disability as secondary to service-connect bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Wade Bosley, Esq.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to September 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 (knees) and an August 2010 (back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In December 2014 the Veteran was scheduled for a video conference hearing, but failed to appear.  Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The issue of entitlement to service connection for a mental impairment secondary to service-connected bilateral knee and hip conditions was raised by the record (see December 2014 correspondence from the Veteran's representative) but has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to increased ratings for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In December 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal his claim for service connection for a low back disability as secondary to his service-connected knee disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to service connection for a low back disability as secondary to service-connected knee disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or   law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may      be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may      be made by the appellant or by his or her authorized representative.  38 C.F.R.  
§ 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).
 
In the present case, the Veteran perfected an appeal as to the issue of entitlement to service connection for a low back disability as secondary to his service-connected knee disabilities.  In December 2014, the Veteran's authorized representative submitted a written correspondence requesting that the low back service connection claim be withdrawn. 

As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to the low back service connection claim, and the appeal as to that issue is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a low back disability as secondary to service-connected knee disabilities is dismissed.
REMAND

A review of the record reveals that further development is necessary prior to adjudication of the Veteran's claims for increased ratings.

While receiving VA treatment in December 2011, the Veteran reported that he    was receiving all care for his bilateral knee pain "on the outside" and that he was receiving private physical therapy for his knees, as recently as that day.  There are no private physical therapist records from 2011 associated with the file and the most recent private treatment records are from October 2011.  Private treatment records related to the Veteran's knee treatment appear to be relevant and must be obtained.  

Furthermore, as this matter is being remanded for other reasons and the Veteran has not had a knee examination since August 2012, the Board finds that a current examination should be obtained.  Efforts should also be made to obtain any outstanding relevant VA treatment records that post-date December 2011.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his knees, to include Dr. Ahlfeld and any physical therapists.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Obtain updated VA treatment records dating since October 2012. 

3. After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current severity of the Veteran's knee laxity.  The claims file should be reviewed by the examiner in conjunction with the examination.

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


